Exhibit 10.1

Investor Relations Consulting Agreement Between

Entest BioMedical Inc. And Synergy Business Consultants LLC

 

This document acts forth the agreement Entest BioMedical Inc. (“the Company”)
and Synergy Business Consultants LLC concerning Investor Relation and Financial
Public Relation services rendered to the Company from January 30, 2017 and
continuing through February 30, 2017. (1 month).

When countersigned in the spaces provided on the last page, this document shall
serve as our agreement, as detailed below. Therefore, the Agreement contains the
full and complete understanding between the parties and supersedes all prior
understandings. It is further understood/agreed (when countersigned) that this
Agreement may not be altered, modified or changed in any way without the
expressed written consent of both parties.

WITNESSETH

WHEREAS, the Company requires Investor Relation services and Financial Public
Relation services and desires to engage Synergy Business Consultants LLC to
provide such services; and

WHEREAS, Synergy Business Consultants LLC is agreeable to such engagement on the
terms set forth herein; and

WHEREAS, the parties mutually desire to enter into this Consulting Agreement,

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties have agreed as follows:

1. APPOINTMENT

The Company hereby appoints Synergy Business Consultants LLC as its
non-exclusive Investor Relations and Financial Public Relations advisor and
retains and engages Synergy Business Consultants LLC under the terms and
conditions of this Agreement.



 1 

 

 

2. TERM

The term of this Agreement shall be for a period of 1 month (the "Initial Term")
and upon written request by the Company shall be renewed for an additional 1
month periods (the "Renewal Terms"). There are no auto renewal terms.



3. OBLIGATIONS OF SYNERGY BUSINESS CONSULTANTS LLC

Synergy Business Consultants LLC agrees to their best efforts to do or perform
the following services:

a. Coordinate investor relation and corporate financial public relation efforts.

b. Seek to make the Company, its management, its products and prospects known to
the financial press and publications, broker-dealers, mutual funds,
institutional investors, market makers, analysts, investment advisors, and other
members of the financial community as well as the financial media and the public
generally.

c. Arrange and manage company presentations through conference calls, personal
interface and other means of direct presentations to audiences, which may
include stockbrokers, individual and institutional investors, money managers,
analysts, etc.

d. Provide introduction to its network of individuals, firms and brokers for the
purpose of participating in scheduled meetings or conference calls with the
Company for the purpose of disseminating information and responding to questions
from said parties.

e. Be available to the Company to field any calls / emails from individuals,
firms and brokers inquiring about the Company.



 2 

 



f. Obtain for the Company exposure in various financial media, independent
financial newsletters and through online, fax and Internet/Email broadcast
services.

g. The direct costs related to any of the services outlined above or in other
parts of this Agreement will be either directly invoiced to the Company or
billed by Synergy Business Consultants LLC to the Company, upon prior written
consent. The Company agrees to promptly reimburse Synergy Business Consultants
LLC for any such costs within fifteen (15) days of invoice.

4. LIMITATIONS ON SERVICES

The parties recognize that certain responsibilities and obligations are imposed
by Federal and State securities laws and by the applicable rules and regulations
of stock exchanges, the National Association of Securities Dealers, Inc. and the
compliance rules of brokerage houses and other sources.

 

Accordingly, Synergy Business Consultants LLC agrees:

a. Synergy Business Consultants LLC shall not release any financial or other
material information or data about the Company without the consent and approval
of the Company.

b. Synergy Business Consultants LLC shall not conduct any meetings with
financial analysts without informing the Company in advance of the proposed
meeting and the format or agenda of such meeting.

c. Synergy Business Consultants LLC shall not release any information or data
about the Company to any selected or limited person(s), entity, or group if the
Synergy Business Consultants LLC is aware that such information or data has not
been generally released or promulgated.

d. After notice by the Company of filing for a proposed public offering of
securities of the Company and during any period of restriction on publicity,
Synergy Business Consultants LLC shall not engage in any public relations
efforts without approval of counsel of the Company and of counsel of the
underwriter(s), if any.



 3 

 



5. DUTIES OF COMPANY

In recognition of the responsibilities set forth in the preceding paragraph 4,
the Company agrees:

a. Within seven days of the date of execution of this Agreement, to deliver to
Synergy Business Consultants LLC a complete due diligence package on the Company
including all the Company's filings with the Securities and Exchange Commission,
if any, all press releases written about the Company and all other relevant
materials with respect to such filings, including but not limited to corporate
reports, brochures, and the like, the Company’s business plan, all financial
statements, audited and/or otherwise, and/or a Proforma, a list of the names and
addresses of all the Company's shareholders known to the Company and a list of
the brokers and market makers in the Company's securities and which have been
following the Company.

b. To supply Synergy Business Consultants LLC on a regular and timely basis with
all approved data and information about the Company, its management, its
products and its operations. The Company shall be responsible for advising
Synergy Business Consultants LLC of any facts which would affect the accuracy of
any prior data and information supplied to Synergy Business Consultants LLC. The
Company shall supply Synergy Business Consultants LLC with a list of new
shareholders (including names and addresses) of the Company’s stock within 10
business days from execution of this agreement.

c. To promptly supply Synergy Business Consultants LLC with full and complete
files of all shareholder reports and communications (whether or not prepared
with Synergy Business Consultants LLC’s assistance), with all data and
information supplied to any analyst, broker-dealer, market maker, or other
member of the financial community and with all product/services brochures, sales
materials, etc.



d. To promptly notify Synergy Business Consultants LLC of the filing of any
registration statement for the sale of securities and of any other event which
triggers any restrictions on publicity.

e. To notify Synergy Business Consultants LLC if any information or data
supplied to them that has not been generally released or promulgated.



 4 

 

 

6. REPRESENTATIONS

Both parties mutually agree to the following:

a. The Company shall be deemed to make a continuing representation of the
accuracy and currency of any and all material facts, material information and
data which it supplies to Synergy Business Consultants LLC, and the Company
acknowledges its awareness that Synergy Business Consultants LLC will rely on
such continuing representation in disseminating such information and otherwise
performing its public relations functions.

b. The Company shall immediately give written notice to Synergy Business
Consultants LLC of any change in Company's financial condition or in the nature
of its business or operations which had or might have an adverse material effect
on its operations, assets, properties or prospects of its business. Synergy
Business Consultants LLC in the absence of notice in writing from Company will
rely on the continuing accuracy of material, information and data supplied by
the Company.

c. SYNERGY BUSINESS CONSULTANTS LLC NOR ITS AFFILIATES MAKES NO REPRESENTATION
OR GUARANTEES THAT (A) ITS SERVICE WILL RESULT IN ANY ENHANCEMENT TO THE COMPANY
(B) THE PRICE OF THE COMPANY'S PUBLICLY TRADED SECURITIES WILL INCREASE, (C) ANY
PERSON WILL PURCHASE SECURITIES IN THE COMPANY (D) ANY INVESTOR WILL LEND MONEY
TO OR INVEST IN OR WITH THE COMPANY.

d. The Company acknowledges and agrees that this is not a performance based
Agreement. The Company also understands and agrees Synergy Business Consultants
LLC is not a broker dealer and does not recommend the purchase or sale of any
securities, they do not have the ability to and are not required to record,
maintain or produce any shareholder records.

7. INDEMNIFICATION

Each Party agrees to indemnify, defend and hold harmless the other Party and its
directors, officers, employees, agents, successors and assigns (collectively,
the “Other Party Indemnitees”) from and against all liabilities, losses, damages
and costs (including reasonable attorneys’ fees) (collectively, “Losses”) they
may suffer as the result of Third Party claims, demands, actions, suits or
judgments against them resulting from or arising out of: (a) the negligence,
recklessness or willful misconduct on the part of the indemnifying Party; (b)
the failure by the indemnifying Party to comply with applicable Laws in
connection with the exercise of any of its rights or the performance of any of
its obligations hereunder; and/or (c) any breach of this Agreement by the
indemnifying Party.

 

 5 

 



8. COMPENSATION

Both parties mutually agree to the following:

a. The Company shall pay Synergy Business Consultants LLC a monthly cash fee of
$5.000.00 (Five Thousand Dollars) on or before January 30, 2017.

b. The Company agrees to issue Synergy Business Consultants 100,000 (One Hundred
Thousand.) shares of ENTB restricted common stock and is due and fully payable
on January 30, 2017. The Company agrees to sign and return any necessary
paperwork from Synergy Business Consultants LLC’s brokerage firm and/or transfer
agent allowing the removal of the restrictive legend of all shares issued
through this contact within 5 business days of receiving them in accordance with
SEC rules and regulations. The Company also agrees to include the issuance of
shares through this agreement in their next filed 10-Q or 10-K. The Company also
agrees to have The Company’s’ legal counsel issue a 144 opinion letter to
Synergy Business Consultants on or before August 1, 2017 at the Company’s
expense.

c. In the event that the Synergy Business Consultant introduces a third party to
the Company and the third party or the any of the third party’s affiliates
provides the Company financing within one year of the introduction, Business
Consultants LLC will be paid an introduction fee in the amount of 5% upon
closing of the financing. The Company agrees not to circumvent Synergy Business
Consultants LLC in any way after an introduction has been made. The Company
agrees to wire the funds via bank wire within 5 days of receiving the funds. In
the event that the financing is in the form of an equity line of credit, the 5%
shall be paid within 5 business days of each upon each drawn down via bank wire.



 6 

 



9. BILLING AND PAYMENT

The monthly basic fee provided in Paragraph 8(a) and 8(b) shall be due and
payable without billing upon execution of this Agreement and on each monthly
anniversary date of this Agreement. Billings and payments for special services
Paragraph 7(c) shall be as agreed. Billings and payments for out-of-pocket
expenses approved in advance in writing by the Company incurred by Synergy
Business Consultants LLC shall be reimbursed within five (5) business days by
the Company as incurred and invoiced by Synergy Business Consultants LLC to the
Company. Company shall have no obligation to reimburse Synergy Business
Consultants LLC any expenses which have not previously been approved in writing
by the Company.

The Company may elect to pay up front or reimburse Synergy Business Consultants
LLC for expenses incurred in the performance of the obligations of Synergy
Business Consultants LLC which expenses include but are not necessarily limited
to the following costs and expenses ( provided all expense items are approved by
the Company in writing) prior to Synergy Business Consultants LLC’s incurrence
of the same: `

a. Travel expenses, including but not limited to transportation, lodging and
food expenses, when such travel is conducted on behalf of the Company.

b. Seminars, expositions, money and investment shows.

c. Radio and television time and print media or online advertising costs, when
applicable.

d. Subcontract fees and costs incurred in preparation of, including but limited
to research reports, when applicable.

e. Cost of on-site due diligence meetings, if any.

f. Printing and publication costs of brochures and marketing materials which are
not supplied by the Company.

g. Printing and publication costs of the Company's annual reports, quarterly
reports, and/or other shareholder communication collateral material which are
not supplied by the Company.

 7 

 



The Company shall pay Synergy Business Consultants LLC’s costs and expenses
incurred within five (5) days of receipt Synergy Business Consultants LLC’s
written invoice for the same provided the aforementioned costs and expenses have
been previously approved in writing by the Company.

Synergy Business Consultants LLC agrees that no expense to the Company shall be
incurred without prior written approval from the Company.

10. RELATIONSHIP OF PARTIES

Synergy Business Consultants LLC is an independent contractor, and is
responsible for compensation of its own agents, employees and representatives,
as well as all applicable withholding taxes thereon (including unemployment
compensation) and all workers’ compensation insurance. This Agreement does not
establish any partnership, joint venture, or other business entity or
association between the parties.

11. ATTORNEY'S FEES

Should either party default in the terms or conditions of this Agreement and
suit be filed as a result of such default, the prevailing party shall be
entitled to recover all costs incurred as a result of such default including all
costs and reasonable attorney fees through trial and appeal.

12. WAIVER OF BREACH

The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any subsequent
breach by the other party.



 8 

 

 

13. ASSIGNMENT

The rights and obligations of the parties under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
parties.

14. NOTICES

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by certified mail, return receipt
requested, or UPS, Federal Express or similar carrier to the principal officer
of the party being notified.

15. SEPARABILITY

If one or more of the provisions of this Agreement shall be held invalid,
illegal, or unenforceable in any respect, such provision, to the extent invalid,
illegal, or unenforceable, and provided that such provision is not essential to
the transaction provided for by this Agreement, shall not affect any other
provision hereof, and the Agreement shall be construed as if such provision had
never been contained herein.

16. GOVERNING LAW, VENUE

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

17. ENTIRE AGREEMENT

This instrument contains the entire agreement between the parties and may be
modified only by agreement in writing, signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.



 9 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement on this 27th day of January, 2017 to be effective on
January 30, 2017.

 

/s/ David Koos     By: David Koos, CEO     ENTEST BIOMEDICAL, Inc.              
  /s/ Richard Severson     By: Richard Severson, President     Synergy Business
Consultants LLC    

 

 10 

 

